By the court, Redfield, Ch. J.
The form of the writ of replevin in this case shows very obviously that it professes to be a proceeding under the 14th section of chap. 33 of the Compiled Statutes. The writ contains a formal declaration for an unlawful taking and detention of the goods and chattels of the plaintiff The writ, too, correctly recites what bond should be given. To prosecute the replevin to effect until it be ended and pay such damages and costs as shall be awarded the defendant in the writ, and return the property if so awarded by the court. This bond would have been in compliance with the statute, unless, possibly, the latter clause is unnecessary.
But, in looking into the bond given, it omits all these conditions except the last, is in a different form and applicable to another proceeding. The bond contains not any obligation to prosecute the writ to effect, or to pay damages, or costs, or to return the property according to the award of the court. We do not think there is any such uncertainty in the statute in this respect as to lead to *576any necessary embarrassment. The form of bond given is only applicable to a case of goods attached and replevied by the defendant. The form of the condition of the bond, given, in other cases of replevin, is given in the statute form of the writ, and is actually contained in this writ, but not followed. We think, for this defect, the writ was properly dismissed.
Judgment affirmed.